Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore  a coupling arrangement, a rear surface of the handle, a screw arrangement, adjustment elements, a quick release coupling arrangement, a door threshold member, a bayonet joint, a threaded joint, a snap-fit joint, two or more rod sections, telescopic arrangement, adjustment arrangement, conical surface joint, friction joint, screw joint, a monitoring system, an alarm system, and a cloud server must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "3" and "4" have both been used to designate “locking arrangement”.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
In the disclosed specification, both of “adjustment elements” and “screw arrangement” share label “2a”.
Pg 1, line 14 “tThe”. The examiner interprets “tThe” to be “The”.

Appropriate correction is required.

Claim Objections
Claim 4, line 4 “a quick release coupling principle”. The examiner suggests deleting the word “principle”. 
Claim 7, line 2-3 “telescopic principle”. The examiner suggests deleting the word “principle”.

Claims 1 -10 are objected to because of the following informalities:
Claim 1, line 3 “a door/doors”. “a door/doors” should read “the door and/or doors”.
Claim 1 “handle”. “handle” should read “handle or handles”. 
Claim 1, line 6 “a handle”. “a handle” should read “the handle”.
Claims 2-10, line 1” A locking device”. “A locking device” should read “The locking device”.
Claim 4, line 2-3 “adjustment pieces connectable”. “adjustment pieces connectable” should read “adjustment pieces that are connectable”.
Claim 6, line 3 “a bayonet, threaded, snap-fit joint”. “a bayonet, threaded, snap-fit joint” should read “a bayonet, a threaded, a snap-fit joint”. 
Claim 7, line 2-3 “displaceable on telescopic”. The examiner interprets “displaceable on telescopic” should read “displaceable on a telescopic”.
Claim 8, line 4 “a conical surface, friction, screw joint”. “a conical surface, friction, screw joint” should read “a conical surface joint, a friction joint, a screw joint”.
Claim 10, line 2 “and/or alarm system”. “and/or alarm system” should read “and/or an alarm system”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, line 1, the limitation “a door/doors” is indefinite because it is unclear if “/” should be interpreted as “and”, or “or”, or “and/or”. For the purpose of examination, the examiner interprets the limitation as “a door and/or doors”. Appropriate correction is required.
Regarding claim 10, line 3; the limitation “a cloud server principle” is not clear. The metes and bounds of the claim is not clear due to the phrase “a cloud server principle”, one of ordinary skill in the art cannot understand what exactly is the scope of “a cloud server principle”, what is exactly meant by the word “principle”. For the purpose of examination, the examiner will interpret “a cloud server principle” as “a cloud server”. Appropriate correction is required.
Regarding claim 4, line 4 and claim 10, line 3; state the phrases “most conveniently” and “most preferably” respectively, the phrases “most conveniently” and “most preferably” rendered the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention. In view of the point 2 of the 35 USC § 112 rejection above, it is unclear if “a quick release coupling arrangement” and “a cloud server” are required or not. See MPEP§ 2173.05(d). Appropriate correction is required. 
Regarding claim 4, line 4, claim 5, line 2; and claim 8, line 3. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Appropriate correction is required. See MPEP § 2173.05(d).
Regarding claim 4, line 4; claim 5, line 3-4; claim 6, line 3, and claim 8, line 4. The phrase "or the like" renders the claim(s) indefinite because the claims include elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d). Appropriate correction is required.
Regarding claim 8, line 3. The term “desired length” is a relative term which renders the claim indefinite. The term “desired length” is not defined by the claim, the specification does not provide 
The term “desired length” requires the exercise of subjective opinion of the person performing the adjustment process of the locking rod without providing guidance, or restriction, or standard for measuring the scope of the term “desired length” or providing an objective boundary, which could lead to damaging the locking device, or the door and/or doors, or the floor, or the door threshold, or the locking rod itself.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gary D. Copus (US-20060272365-A1) hereinafter Copus,

The examiner takes the position of interpreting “handle” as “handle or handles” as dictated by the claim language.

Regarding claim 1, 
A locking device (100, 400) intended to prevent opening of a door and/or doors (figs. 1A-B and 4-11; single door and/or double doors are (is) locked and secured), said locking device comprising a body (105, 110, 430, 405), which is capable of being coupled immovably to a door handle or double door handles (single door handle and double door handles) and prevents opening of a door and/or doors (figs. 1A-B and 4-11; the locking device / multipurpose portable lock (100,400) is adapted for use in locking and securing single and double doors having a variety of handle configurations to prevent unauthorized entry),

the body being provided with a coupling arrangement (200, 210, 220, 380 collectively for double doors; 440, 410, 415, 420 collectively for a single door) adjustable with adjustment elements (120, 130, 330, 340, 370, 380, 350 collectively) for locking the handle or handles against an external surface of the door (figs. 1A-B and 4-11; show an external surface of a single door and external surfaces of double doors where the multipurpose portable lock (100,400) and the handle or handles are attached onto) by being propped immovably on a vertical frame member of the door (as shown in figs. 5-11and the annotated figure of fig 4 below; the door frame includes a vertical member as shown in the figures) or on the handle of the adjacent door (figs. 1A-B; the locking device / multipurpose portable lock (100,400) is shown in the figures securing both of the two door handles together while the two doors are closed),

said coupling arrangement comprising body members (As shown in figs. 1A-B and 5-11 and the annotated figure of fig. 4 below; body 110 includes arm member 210 and body 105 includes arm member 200 while the U-shaped cut out 440 includes a first and a second member), which are included in the body and resting against a rear surface (Rear surface) of the door handle and the external surface (external surface) of the door (As shown in figs. 1A-B and 5-11 and the annotated figure of fig. 4 below; the arm members 210, 200, and the first and second members rest against and contact both of the door external surface and the rear surface of the handle that they are attached to), wherein

the adjustment elements for engaging the body to be pressed between the rear surface of the door handle and the external surface of the door are arranged by distancing the mutually movable body members of the body away from each other (as shown in figs 1-11 and the annotated figure of fig. 4 below; as indicated by the arrow, for a double door configuration, the body parts 105 and 110 are compressed  along the rods 120 and 130 to lock onto the door handles and secure the doors together while for a single door configuration the body parts 430 and 405 are compressed along the rods 120 and 130 so that the body part is secured between the door handle and the door and is compressed against the body part 405).



    PNG
    media_image1.png
    847
    825
    media_image1.png
    Greyscale

Regarding claim 2,
The locking device according to claim 1, wherein the adjustment elements comprise a screw arrangement [as shown in figure 1A-11 and the annotated figure of fig. 2B below; the fasteners, mounting shafts (435, 815), and fasteners 840 are used to secure the adjustment elements at their designed locations inside their respective body parts (110, 105), lock body 425 of body 430, and body parts (810, 825)].

    PNG
    media_image2.png
    400
    565
    media_image2.png
    Greyscale

Regarding claim 3, 
The locking device according to claim 1, wherein the coupling arrangement comprises a form locking surface (as shown in fig. 3A and the annotated figure of fig. 3B below; the triangular-shaped notches 125 are formed to match the tri-angular ends of the lower and upper dog 330 and 340 so as to lock into each other in a male-female form locking) included in the body and resting against the vertical frame member of the door (as shown in figs 5-11 and the annotated figure of fig. 4 above; the locking device/multipurpose portable lock (100,400) is shown resting on the vertical member of the door frame).

    PNG
    media_image3.png
    545
    633
    media_image3.png
    Greyscale

Regarding claim 4, the examiner takes the position of interpreting “most conveniently on a quick release coupling principle such as form locking or the like” as “on a quick release coupling arrangement, including form locking”.

Regarding claim 4,
The locking device according to claim 3, wherein the form locking surface is adapted to be adjustable with adjustment pieces (125, 330, 340, 350,360, 370 collectively) that are connectable to the body and adapted for attachment to the body's form locking surface on a quick release coupling arrangement, including form locking (as shown in fig. 1A-3A and the annotated figure of fig. 3B above; the quick release coupling arrangement is initiated by pressing pins 360 and 370 to quickly disengage the form locking mechanism by releasing the triangular ends of the spring loaded lower and upper dogs 360 and 370 from their respective notches 125 along rods 120 and 130 respectively).

Regarding claim 9,
The locking device according to claim 1, wherein there is provided a locking arrangement (140) for locking the body, which is used for locking two side-by-side door handles, in a manner to make it non-rotatable relative its longitudinal axis. (as shown in figs. 1A-3 and the annotated figure of fig. 2B above; the locking arrangement / key cylinder lock assembly 140 locks the locking device 100 onto and behind the handles in fig. 1B so that the locking device 100 is apprehended from rotating around the longitudinal axis by the rear surface of the handles and the external surface of the doors).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gary D. Copus (US-20060272365-A1) hereinafter Copus, in view of David C. Morton (US-4358758-A), hereinafter Morton

Regarding claim 5, the examiner takes the position of interpreting “such as a floor, a door threshold member or the like” as “including a floor or a door threshold member”.

Regarding claim 5, 
While Copus teaches the locking device according to claim1. But Copus fails to teach the coupling arrangement comprises a locking rod, which is propped on a horizontal support surface, including a floor or a door threshold member, and set in a position inclined towards the door.

Morton teaches a locking rod (16) which is propped on a horizontal support surface (horizontal surface), including a floor (flooring material) or a door threshold member, and set in a position inclined (sloped) towards the door (as shown in the annotated figure of fig. 1 below; the locking rod/locking device 16 is sloped to abut against door 10 and the horizontal surface of the flooring material including carpet, rug, or tile).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Copus by adding a locking device with its telescopic rods sloped to abut against the coupling arrangement at one end and onto the horizontal surface of the floor at its other end and as disclosed by Morton because the door locking device is a known and marketable security device that is portable, adjustable in length to accommodate various door designs and handle height, and to protect against forced entry through the secured door.

    PNG
    media_image4.png
    655
    394
    media_image4.png
    Greyscale


Regarding claim 6, the examiner takes the position of interpreting “a bayonet, threaded, snap-fit joint and/or the like” as “a bayonet joint, or a threaded joint, or a snap-fit joint”.

Regarding claim 6, 
Copus as modified above teaches the locking device according to claim 5, wherein the body and the locking rod are coupled to each other in a removable manner (26, 26a collectively) with a bayonet joint (26), or a threaded joint (27), or a snap-fit joint (26a) [as shown in figures 2-4, 7 and the annotated figure of fig. 1 above; the portable sloped locking device 16 abuts and attaches to the door via clip 26 and the two resilient ends 26a  that act as a yoke of U-shaped fork which is fitted around the shaft of the handle and connected to the sloped rod 16b via the threaded fasteners 27].

Regarding claim 7, the examiner takes the position of interpreting “displaceable on telescopic principle” as “displaceable on a telescopic arrangement”.

Regarding claim 7,
Copus as modified above teaches the locking device according to claim 5, wherein the locking rod consists of two or more rod sections (16a, 16b collectively) displaceable on a telescopic arrangement (16a, 16b, 17, 19 collectively) lengthwise relative to each other (as shown in figs. 2, 4-5, and the annotated figure of fig. 1 above; the sloped locking device 16 consists of two sliding tubes that slide along the length of the device 16, the outer sliding tube 16a and an inner sliding tube 16b constitute the inner and outer telescoping sleeve portions that are adjustable to the desired length via the resilient plunger 17 that goes through openings 19).

Regarding claim 8, the examiner takes the position of interpreting “such as by means of a conical surface, friction, screw joint and/or the like” as “by means of a conical surface joint, or a friction joint, or screw joint”.

Regarding claim 8, 
Copus as modified above teaches the locking device according to claim 5, wherein the length adjustment of the locking rod and its locking to a desired length (correct length) is provided by means of an adjustment arrangement (16a, 16b, 17, 19 collectively) between its rod sections by means of a conical surface joint, or a friction joint (16a, 16b, 17, 19 collectively are connected and held together due to the friction between these four contacting components at the joint where the plunger 17 protrudes into opening 19), or screw joint (as shown in figs. 4-5 and the annotated figure of fig. 1 above; the two sliding tubes 16b and 16a are telescopically adjusted to size the correct length via the resilient plunger 17 that protrudes into the opening 19 to lock both tubes 16a and 16b together, depressing the plunger 17 enables the two tubes 16a and 16b to slide relative to each other along their length until the correct length that enables the sloped locking device 16 to abut the door 10 firmly against the horizontal flooring surface is attained, and thus a firm abutment of the door is attained).





Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gary D. Copus (US-20060272365-A1) hereinafter Copus, in view of Cordiner Peter Alexander (WO-2016157034-A1), hereinafter Alexander

Regarding claim 10, the examiner takes the position of interpreting “a monitoring and/or alarm system implemented most preferably on a cloud server principle” as “a monitoring and/or an alarm system implemented on a cloud server”.

Regarding claim 10, 
While Copus teaches the locking device according to claim 1.  But Copus fails to teach it includes a monitoring and/or an alarm system implemented on a cloud server.

Alexander teaches the locking device includes a monitoring (10) and/or an alarm system (alarm or siren) implemented on a cloud server (cloud-based server) [pg. 4, line 10-30; pg. 5, line 20-30; pg. 11, line 5-14; pg. 11-12, line 35-line 6 continued; pg. 15, line 13-28; pg. 20, line 15-26; the lock monitoring device 10/104 connected to a remotely accessible server 102 that is configured to sound an alarm or siren, or activate cameras located in close proximity to the lock monitoring device 104, the device may also cooperate with a cloud-based server].

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Copus by adding a monitoring device and/or an alarm system implemented on a cloud server to the locking device as disclosed by Alexander because systems which monitor locks are modern marketable security features that can provide real time information showing operation of the locks to a remote location application server that is able to communicate over a network to control and process the real time information, such as alerting security personnel and authorities to unauthorized intruders incidents, sounding an alarm or a siren, and operating cameras.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Jack Peters (US-4157128-A) teaches a door security apparatus that is adopted to engage a door and a floor. The invention includes a self-locking hinge for supporting axial members. The invention enables the hinge to lock in a position that resist damage to the hinge when axial forces are applied onto the axial members. 
Victor S. Volta et al. (US-4082334-A) teaches a metallic interior security device for double doors made of a plate that is attached to the door knobs via slots machined onto the plate to hold the door in a closed position.
Jesse Leonard Mckinney (US-20140103668-A1) teaches a door locking apparatus that provides keyless locking of one or more doors in a form of a cuff with a cutout that hooks over the door knob. The invention can be used on a single door knob arrangement and on double door knob arrangement.
Hugh Michael Miskel et al. (US-20120235427-A1) teaches a security device for a double door (French door) that includes a first and second locking portion with curved portions, an elongated male portion, and a female locking portion. The apparatus is used to prevent or permit access to a room or a chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/TAL SAIF/Examiner, Art Unit 3675        

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675